Citation Nr: 0837110	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  06-34 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1967 
to September 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in October 2007.  A transcript of that 
hearing is of record.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection (in this case, May 27, 2005), a 
practice known as "staged" ratings.  Id.  Inasmuch as the 
rating question currently under consideration was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board has 
characterized that issue as set forth on the title page.

In this case, by way of a May 2008 joint motion for remand, 
and June 2008 order, a December 2007 Board decision was 
vacated and remanded with instructions to consider and 
discuss all the veteran's PTSD symptomatology, and provide a 
decision with adequate reasons and bases.


FINDING OF FACT

The veteran's PTSD is manifested by suicidal ideation, 
auditory hallucinations, impaired impulse control, and 
neglect of personal appearance and hygiene; however, the 
record does not demonstrate persistent suicidal ideation or 
auditory hallucinations.


CONCLUSION OF LAW

The criteria for a higher initial evaluation of 70 percent 
for the veteran's PTSD have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 
9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in November 2006.  
Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concerning 
increased compensation claims and 38 U.S.C. § 5103(a) notice 
requirements.  The Board notes that a claim for increased 
rating and a claim for a higher initial rating are similar in 
that the veteran seeks a higher evaluation for a service-
connected disability.  The Court, however, did not hold in 
Vazquez-Flores that the VCAA notice requirements set forth in 
that decision applied to initial rating claims such as the 
one now before the Board.  

In this regard, for example, if a veteran files a claim for 
service connection for a disability, he is provided with VCAA 
notice as to that claim, the claim is granted, and he files 
an appeal with respect to the rating assigned and/or 
effective date of the award, VA is required to follow a 
procedure different from the VCAA notification.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
Board notes that after an appellant has filed a notice of 
disagreement as to the initial effective date or disability 
rating assigned-thereby initiating the appellate process-
different, and in many respects, more detailed notice 
obligations arise, the requirements of which are set forth in 
sections 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  

Here, the veteran's claim for a higher initial rating for 
service-connected PTSD would appear to fall squarely within 
the fact pattern above.  Thus, no additional VCAA notice was 
required with respect to the issue on appeal.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA medical records, and 
secured examinations in furtherance of his claim.  VA has no 
duty to inform or assist that was unmet.

II. Background

The veteran was afforded a VA PTSD examination in October 
2005.  At this examination, the veteran discussed his 
employment history noting that he worked for several 
different companies as a truck driver, but quit each company 
due to lack of work, or wanting more money, or getting mad 
and quitting.  The veteran noted only one job, in 1985, where 
he was fired.  The veteran reported that his final employment 
was with an Oil Company where he worked for 10 years, before 
becoming disabled through two back surgeries, and one neck 
surgery.  Regarding suicidal ideation, the veteran reported 
that he had thought about possibly staging a car accident, or 
just stepping out in front of a truck, but noted that this 
was not the case anymore, noting that he was even able to 
talk to his wife about a few things which seemed to help.  
The veteran described the frequency of his symptoms as 
unending, and noted that his symptoms were severe enough that 
he had contemplated his death.  

On examination, the examiner noted no impairment of thought 
processes or communications, no delusions, or hallucinations, 
the ability to maintain minimal personal hygiene, orientation 
to person, place or time, no memory loss, (although the 
veteran insisted that he was forgetful), and a normal rate 
and flow of speech, and linear cognitions.  The examiner 
diagnosed the veteran with PTSD and assigned him a GAF of 58.  
The examiner noted that he was unemployed due to operations 
on his back and problems with his shoulder.  The examiner 
also noted that the veteran has struggled with 
authoritarian/supervisor issues culminating in firings in the 
past, but noted that this had abated markedly since his 
initial discharge from the Marine Corps.  The examiner also 
noted that his suicidal thoughts had abated.

The veteran was afforded a VA PTSD examination in February 
2007.  At this examination, the veteran reported that he was 
married, and had been married for over thirty years, although 
he noted that his wife divorced him and they stayed apart for 
a year before they remarried.  He reported that he had three 
grown children and six grandchildren, but noted that it was 
difficult for him to be around them.  He noted that when they 
visited, he would spend a brief bit of time with them and 
then retire to his own bedroom, because they were frequently 
too much for him.

In terms of the veteran's employment history, the veteran 
noted that he had a difficult time holding onto a job, and 
stated that after he returned from military service, he quit 
or was fired from most of his jobs because of his difficulty 
getting along with other workers or with supervisors.  
Regarding recreational and social activities, the veteran 
noted that he had occasionally passed the time by playing 
solitaire or other computer games or by surfing the internet, 
but overall, he spent most of the day in a room by himself.  
He stated that he tried to take a computer class, which he 
initially enjoyed until another student was moved to his 
desk, which made him uncomfortable.  He noted that he did not 
participate in any social activities, and stated that there 
were times when he spent the entire weekend in bed.  The 
veteran reported that he had a long history of anger 
management problems, and noted that he was on medication to 
control his anger but still found himself easily frustrated 
and impatient, and noted that he frequently has conflicts 
with family members.

On examination, the examiner noted that the veteran was 
dressed in fairly worn and ill-fitting clothing, and appeared 
mildly disheveled and unkempt.  His wife noted that he seemed 
to neglect his personal appearance although she has tried to 
admonish him to get dressed up more appropriately for doctor 
visits.  His affect was blunted, and the examiner noted that 
he seemed generally discouraged, bitter, and resentful.  The 
examiner noted that he had difficulty with mental 
computational tasks, but stated that his verbal comprehension 
and abstracting appeared to be within normal limits.  
However, the examiner noted that he displayed difficulties in 
concentration, reasoning and recall, and stated that the 
veteran's cognitive function was significantly affected by 
anxiety and depressed affect, and that the veteran did not 
appear to be operating at any where near full mental 
capacity.  The examiner also reported that the veteran had 
significant impairment in occupational functioning.  The 
examiner rendered an Axis I diagnosis of PTSD, chronic, 
moderate, and assigned a global assessment of functioning 
(GAF), score of 52.

In addition to the veteran's VA examinations discussed above, 
the record contains outpatient treatment notes from the 
Charleston VA medical center, (VAMC) dated from May 2005 
through October 2007.  Statements in May and June of 2005 
noted that the veteran had thoughts of suicide, and fleeting 
suicidal ideation that he pushed out of his mind.  At his May 
2005 examination, the veteran noted that he tried to kill 
himself once in the 1980's by drinking hydrogen peroxide, and 
ended up having his stomach pumped.  At an August 2005 mental 
health clinic assessment, the veteran noted that he heard 
voices when he woke up at night, and stated that he heard 
someone talking but could not make out what they were saying.  
He noted that it was less prevalent than in the past, and he 
denied visions and delusions.

Subsequent to the 2005 records mentioned above, the 
outpatient treatment records contain several mental health 
notes which diagnose the veteran with essentially the same 
symptoms throughout the years, noting that he was 
appropriately dressed, his thought process was logical and 
goal directed, his thought content was without auditory or 
visual hallucinations or delusions, he was without suicidal 
or homicidal ideation or plan, his cognition was intact, 
alert and oriented; and his judgment, insight, and memory 
were all found to be good.  The only drastic inconsistency 
throughout the mental health notes dated in 2006 and 2007 
appears to be the veteran's GAF score which was found to be 
56 until September 2007, when the examiner noted a GAF of 47.

For example, a September 2006 entry assigned the veteran a 
GAF score of 56, a December 2006 mental health note also 
assigned a GAF of 56, and noted that the veteran was 
appropriately dressed, and was without auditory or visual 
hallucinations or delusions, and was without suicidal or 
homicidal ideation or plan.  An April 2007 entry also 
assigned a GAF of 56, and noted that the veteran was 
appropriately dressed, and was without auditory or visual 
hallucinations or delusions, and was without suicidal or 
homicidal ideation or plan.  At a September 2007 mental 
health assessment, the veteran stated that he had lost over 
25 jobs because of his anger, and on examination, the 
examiner noted that the veteran was appropriately dressed, 
his speech was of a normal rate, tone, and volume, his affect 
was congruent with mood, his thought process was logical and 
goal directed, his thought content was without auditory or 
visual hallucinations or delusions, and he was without 
suicidal or homicidal ideations or plan.  His cognition was 
intact, alert and oriented, and his judgment and insight were 
fair, and his memory and concentration were good.  The 
veteran noted that he thought about killing himself as he 
drove to the appointment.  The examiner stated that he had 
vague suicidal ideation without plan, and assigned a GAF of 
47.

The record also contains a May 2006 letter from K.D., N.P., 
noting that the veteran continued to report chronic 
interferences in social, family and recreational functioning 
from PTSD, and she noted that his prognosis was seen as 
limited due to the severity and chronicity of his mental 
illness.

III. Law and Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. § 4.1 (2007).  Although the recorded history of a 
particular disability should be reviewed in order to make an 
accurate assessment under the applicable criteria, the  
regulations do not give past medical reports precedence over 
current findings.  Id. Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007). 

As noted in the introduction above, the Court has indicated 
that a distinction must be made between a veteran's 
dissatisfaction with original ratings and dissatisfaction 
with determinations on later filed claims for increased 
ratings.  Fenderson, supra.  Accordingly, the Board will 
evaluate the veteran's disability to determine if the 
evidence of record entitles him to a rating higher than 50 
percent at any point since the initial award of service 
connection.

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 30 percent rating is for 
consideration where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events.)  

A 50 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish and maintain effective relationships.  
38 C.F.R. § 4.130.

A 100 percent evaluation is warranted if the evidence 
establishes there is total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  38 C.F.R. § 4.130.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2007).  The DSM-IV contains a GAF scale, with 
scores ranging between zero and a 100 percent, representing 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The higher the score, the better the functioning of 
the individual.  For instance, GAF scores ranging between 61 
and 70 are warranted when there are some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.  GAF scores ranging between 51 
and 60 are assigned when there are moderate symptoms (like 
flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  GAF scores ranging between 41 and 50 are 
assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a).  
Furthermore, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  38 C.F.R. § 
4.126(b).

The Board finds that the evidence of record entitles the 
veteran to a 70 percent evaluation since the initial award of 
service connection-May 27, 2005.  In this case, although 
there is no evidence of obsessional rituals, or speech that 
is intermittently illogical, obscure, or irrelevant; the 
evidence of record when considered in its entirety, does show 
symptoms suggestive of the 70 percent rating criteria, 
including some suicidal ideation, auditory hallucinations, 
impaired impulse control, and occasional neglect of personal 
appearance and hygiene.  Specifically, in May, June and 
August 2005 mental health treatment notes, the veteran 
reported hearing voices when he woke up at night, and noted 
that he had fleeting suicidal ideation that he would push out 
of his mind, and also described an incident where he tried to 
kill himself by drinking hydrogen peroxide.  A September 2007 
mental health note also describing suicidal ideation, with 
the veteran noting that he thought about killing himself as 
he drove to his appointment that day.  The record also shows 
symptoms of impaired impulse control, with the veteran noting 
at his February 2007 VA examination that he worked for 
several different companies but would always get mad and end 
up quitting or getting fired.  The veteran reported a long 
history with anger management problems, stating that he was 
on medication to control his anger, but that he still found 
himself easily frustrated and impatient, noting that he 
frequently had conflicts with family members.  At a September 
2007 mental health assessment, the veteran again discussed 
his problems with impulse control, commenting that he had 
lost over 25 jobs because of his anger.  Finally, the record 
shows some evidence of neglect of personal appearance and 
hygiene.  (See February 2007 VA examination where the 
examiner noted that the veteran was dressed in worn and ill-
fitting clothing, and appeared mildly disheveled and 
unkempt.)  

Lastly, in terms of occupational impairment, the February 
2007 examiner noted that the veteran's PTSD symptoms had a 
significant impact on occupational functioning; and a 
September 2007 mental health assessment assigned the veteran 
a GAF score of 47, which signifies serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  In conclusion, when the veteran's symptoms 
are considered in their entirety, the Board finds that his 
disability picture more nearly approximates the criteria 
required for the 70 percent evaluation.

However, the evidence does not indicate that the veteran is 
entitled to a 100 percent evaluation.  There is no evidence 
of total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; or disorientation to time or place.  Nor 
does the evidence show that the veteran experiences memory 
loss for names of his close relatives, own occupation, or own 
name.

In this case, the veteran's thought processes have 
consistently been described as logical and goal directed.  
See October 2005 VA examination, December 2005, March 2006, 
and June 2006 progress notes; April 2007, and September 2007 
mental health notes.  Further, the record does not show 
evidence of persistent delusions or hallucinations.  Although 
in June and August of 2005, the veteran reported hearing 
voices at night when he woke up, subsequent to this time 
period, the evidence of record shows that the veteran was 
without auditory or visual hallucinations.  See October 2005 
VA examination, December 2005, March 2006, June 2006, 
September 2006, April 2007 and September 2007 progress notes.  
As such, even though the record shows evidence of the veteran 
hearing voices in 2005, because there is no evidence of 
delusions or hallucinations from 2005 forward, the record 
does not indicate that the veteran experiences persistent 
delusions or hallucinations as required for the total rating.  
Further, progress notes consistently find the veteran to be 
oriented in four spheres, with good memory.  See December 
2005 progress note, October 2005 VA examination, (which noted 
that the veteran was oriented to place and time, and noted 
that no memory loss was detected); and March 2006, June 2006, 
April 2007 and September 2007 progress notes which all 
described the veteran as oriented times four with good 
memory.  

Lastly, although the record shows evidence of suicidal 
ideation a few times throughout the years, again, considering 
the evidence in its entirety, the record does not show the 
veteran to be in persistent danger of hurting himself or 
others.  For example, at his October 2005 VA examination, the 
veteran noted that although at one point he had contemplated 
his death, and considered stepping out in front of a truck, 
or staging a car accident, he noted that this was not the 
case anymore, and the examiner stated that his suicidal 
thoughts had abated.  Further, although progress notes in May 
and June of 2005 noted that the veteran had thoughts of 
suicide which he pushed out of his mind, and tried to kill 
himself at one point in the 1980s; progress notes dated in 
December 2005, March 2006, June 2006, and September 2006, and 
April 2007 consistently note that the veteran was without 
suicidal or homicidal ideation or plan.  Although the 
September 2007 examiner noted that the veteran had vague 
suicidal ideation without plan, when all the evidence 
throughout the years is considered in its entirety, it does 
not describe a persistent danger of hurting himself or 
others.  

The Board notes that although the February 2007 VA examiner 
indicated that the veteran appeared mildly disheveled and 
unkempt, suggesting that the veteran had an intermittent 
inability to perform activities of daily living (which 
includes maintenance of minimal personal hygiene), this 
symptom alone, without other symptoms that are indicative of 
a 100 percent rating (such as gross impairment in thought 
processes or communication, persistent delusions, or 
hallucinations, persistent danger of hurting oneself or 
others; disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name), is 
not sufficient to warrant a 100 percent rating.  In fact, 
despite noting that the veteran's PTSD resulted in 
significant impairment in occupational functioning, the 
February 2007 examiner still described the veteran's PTSD as 
"moderate," and the October 2005 examiner noted that the 
veteran was unemployed due to his physical, not mental 
disabilities.

In sum, taking into account all of the medical evidence of 
record, the Board finds that the veteran's PTSD more nearly 
approximates the criteria required for the 70 percent rating 
since the initial award of service connection on May 27, 
2005.  However, for the reasons discussed above, the record 
does not show that a 100 percent evaluation is warranted. 

Although the veteran has described his PTSD as being so 
severe that he deserves a higher rating, the evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (2007).  
The current evidence of record does not demonstrate that his 
PTSD has resulted in frequent periods of hospitalization or 
in marked interference with employment.  § 3.321.  It is 
undisputed that his PTSD has an adverse effect on employment, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Therefore, given the lack 
of evidence showing unusual disability not contemplated by 
the rating schedule, the Board concludes that a remand to the 
RO for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.


ORDER

Entitlement to a higher (70 percent) rating for PTSD, 
effective May 27, 2005 is granted, subject to the laws and 
regulations governing the award of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


